Citation Nr: 1716408	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for bursitis of the left hip.

3.  Entitlement to service connection for  bilateral pseudophakia.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to an effective date earlier than August 4, 2008 for special monthly compensation based on the housebound rate (SMC).

6.  Entitlement to an effective date earlier than November 17, 2008 for basic eligibility for Dependent's Educational Assistance (DEA).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to December 1974.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

These matters were previously before the Board, and, in May 2014, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for skin cancer and bursitis and entitlement to an earlier effective date for SMC and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative arthritis of the spine, and he manifested continuous symptomatology since separation of service.

2.  No medical nexus exists between bilateral pseudophakia and a period of service, and his bilateral pseudophakia is not proximately due to or aggravated by a previously service-connected disability including diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

2.  The criteria for service connection for bilateral pseudophakia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was previously scheduled for a personal hearing before the Board, but the Veteran later withdrew his request for a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with additional VA examinations.  Both have been completed in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis system, when manifested to a compensable degree within a year of separation from service or when there is credible evidence of continuity of symptomatology since separation of service.  38 C.F.R. §§ 3.307, 3.309.

Back

The Veteran contends that he is entitled to service connection for a back disorder.  In a survey of medical history provided contemporaneously with his service separation examination, the Veteran reported a history of recurrent back pain.  The Board previously observed that the Veteran reported continuity of symptomatology.  See May 2014 Board Decision, p. 13.  The Board finds these reports credible and afford them great weight.  Finally, the Veteran was diagnosed with degenerative arthritis of the spine.  See October 2016 VA Examination, p. 1.  Therefore, the weight of the evidence indicates that it is at least as likely as not that the Veteran has manifested continuity of symptomatology since separation from service, and service connection for a back disability is granted.

Eyes

The Veteran contends that he is entitled to service connection for bilateral pseudophakia.  The weight of the evidence indicates that the Veteran is not entitled to service connection for either eye condition.

The Veteran's treatment records are silent for reports of or treatment for cataracts and pseudophakia .  In a survey of medical history provided contemporaneously with his service separation examination, the Veteran reported a history of eye trouble.  A service separation examination indicated that the Veteran's eyes were evaluated as abnormal, because the Veteran had a diagnosis of myopia.  The Board notes that the Veteran was previously denied service connection, and the Veteran has not appealed the decision or attempted to reopen the claim.  Furthermore, cataracts and pseudophakia - although also eye conditions - are not sufficiently similar to myopia for myopia to be considered within the scope of the claim.  The examination was otherwise silent for defects related to the Veteran's eyes.

The Veteran underwent a general VA examination in January 1975, and the Veteran's eyes were evaluated as normal.

A January 1977 treatment record indicates that the Veteran had normal vision and was silent for a diagnosis of pseudophakia or cataracts.

The record is silent until 2007.  The Veteran underwent an optical VA examination in August 2008.  The Veteran reported progressive decreases of visual acuity of the left eye since 1967, and he denied any ocular pain.  The examiner noted that the Veteran underwent phacoemulsification and implantation of an intraocular lens of the right eye in May 2007.  The examiner opined that the loss of vision in the right eye was due to refractive error; the loss of vision in the left eye was due to senile combined cataract; and that the loss of vision was not caused by or a result of diabetes mellitus.  

The Veteran underwent a diabetes VA examination in November 2009.  The examiner noted that the Veteran underwent cataract surgeries on his right eye on May 10, 2007 and on his left eye in July 22, 2009.  The examiner noted that the Veteran was followed by the VA eye clinic, and that as of November 2009 there was no evidence of diabetic retinopathy.

In a September 2014 written statement, the Veteran reported that he had myopia upon separation of service and that he wore eyeglasses at the time.

In a February 2016 written statement, the Veteran reported that he was going blind.

The Veteran underwent another optical VA examination in October 2016.  The Veteran reported that he had undergone cataract surgery and intraocular lens implant in both eyes, and he denied direct ocular trauma or laser therapy to retina.  The Veteran was diagnosed with bilateral pseudophakia.  The examiner noted that the Veteran did not have any ocular manifestations of diabetes mellitus.  The examiner opined that it was less likely than not due to or the result of diabetes mellitus, because the medical literature indicates that 95 percent of people over 65 years will present with some degree of crystalline lens opacification producing a reduction in transparency with light scattering and blurring of the vision.  

The weight of the evidence indicates that the Veteran is not entitled to service connection for bilateral pseudophakia.  The Veteran clearly has a current disability of bilateral pseudophakia.  Nevertheless, other than myopia, the Veteran's treatment records are silent for reports of or treatment for eye conditions.  Moreover, VA examiners have consistently opined that the Veteran's bilateral pseudophakia is not related to a period of service.  Additionally, there is no positive medical opinion of record linking the bilateral pseudophakia to a period of service.  Finally, VA examinations of record consistently indicate that the Veteran's bilateral pseudophakia is not related to his previously service-connected diabetes.

Here, the weight of the probative evidence of record simply fails to demonstrate a medical link between the issues on appeal and the Veteran's period of active service or his previously service-connected diabetes.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for bilateral pseudophakia is denied.


ORDER

Service connection for a back condition is granted.

Service connection for bilateral pseudophakia is denied.






REMAND

Skin Cancer

The Veteran contends that he is entitled to service connection for skin cancer.  The Veteran's claim was previously denied by the AOJ impart, because he had not been diagnosed with skin cancer.  Treatment records obtained pursuant to the Board's previous remand instructions indicate that the Veteran was diagnosed with skin cancer in September 2006.  This is sufficient raise VA's duty to assist, and the matter must be remanded for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bursitis of Left Hip

The Veteran contends that he is entitled to service connection for bursitis of the left hip.  This matter was previously remanded in order to provide the Veteran with an additional VA examination.

The Veteran underwent a VA examination in October 2016.  The Veteran claimed that he injured his left hip in service and reported hip pain.  The examiner diagnosed the Veteran with bursitis of the left hip.  After taking the Veteran's reports of an in-service injury into service, the examiner opined that it was less likely than not that the Veteran's left hip was caused by an in-service injury, event, or illness, because there was no treatment record memorializing such an event.  Ultimately, the credibility and evidentiary weight of the Veteran's lay reports are a matter for the Board to evaluate.  To that extent, the mere absence of a treatment record is not dispositive of whether an in-service incident occurred.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, this matter must be remanded for an additional medical opinion regarding the causes of bursitis of the left hip and whether the condition was caused or not caused by a period of service in the event that the Board finds the Veteran's reports of in-service incurrences credible.



SMC & DEA

The Board previously found that the issues of earlier effective dates for SMC and DEA were inextricably intertwined with the above claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, as the above issues are being remanded again the issue of an earlier effective date for SMC and DEA must be remanded as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA examination in order to answer the following questions:

1a.  Does the Veteran have a current diagnosis of skin cancer or did skin cancer manifest any time after 2007; why or why not; and, if so, is it at least as likely as not (50 percent or more) that the diagnosis related to a period of service to include as a result of herbicide agent exposure?  Why or why not?

1b.  What is the significance, if any, of the September 2006 treatment record indicating a diagnosis of skin cancer (available in VBMS: Document Type: Medical Treatment Record - Non-Government Facility; Receipt Date: January 26, 2015)?  Why?

1c.  Is it at least as likely as not (50 percent or more) that the Veteran's bursitis of the left hip is related to a period of service?  Why or why not?
1d.  What would be the medical significance, if any, on the opinion in the event that the Board found the Veteran's reported in-service incurrences to include a helicopter accident credible?  Why?

1e.  What are the typical causes of bursitis of the left hip, and what is the significance if any on your opinion?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


